DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a machine setting offset calculation unit” and “a machine bias compensation system” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Figure 12 discloses these component as a part of settings bias compensation system 270. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 18-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-14 of prior U.S. Patent No. 10736266. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US10736266. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is being presented in the broader form as of the Published Patent and hence would have been obvious to an ordinary person skilled in the art. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Blank et al. (EP3316208) and here in after will referred as Blank.
Regarding Claim 1, Blank teaches a method performed by a harvesting machine control system (Para [0005] : “A sensing system bias is reduced across a first agricultural machine and a second agricultural machine.”), the method comprising:
 obtaining bias data indicative of a performance bias of a first harvesting machine relative to at least one other harvesting machine (Para [0005] and [0008] : “crop yield can provide insights into performance of the agricultural machine and the sensing system” and “pre-processing logic” #142); 
receiving a settings input indicative of a request to set performance of the first harvesting machine to correspond to performance of the at least one other harvesting machine(# 144 bias correction logic and multi-machine factor logic #180);
 based on the bias data and machine settings associated with the performance of the at least one other harvesting machine , determining adjusted machine settings for the first harvesting machine (adjustment of the calibration para [0022]); and 
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blank in view of Schmidt et al. (US20170083026) and herein after will be referred as Schmidt. 

Regarding Claim 2. Blank teaches the method of claim 1, 
Schmidt teaches wherein the at least one other harvesting machine comprises a second harvesting machine and the adjusted machine settings are associated with controllable subsystems on the first harvesting machine (two harvesters Fig .1 adjustable system: Para [0034-0035]).  
Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Blank to incorporate the teachings of Schmidt to include wherein the at least one other harvesting machine comprises a second harvesting machine and the adjusted machine settings are associated with controllable subsystems on the first harvesting machine. Doing so would optimize the process.
Similarly Claim 13 is rejected. 

Regarding Claim 3, Blank in view of Schmidt teaches the method of claim 2, 
Schmidt teaches wherein the at least one other harvesting machine comprises a fleet of harvesting machines (fleet of harvesting machines fig 1. Para [0034-0035]).  

Regarding Claim 4, Blank in view of Schmidt teaches the method of claim 2. The subject matter of claim 4 differs from the Schmidt in that a performance score is derived from the machine settings. The problem to be solved can therefore be regarded as how to evaluate the machine settings with respect to the overall performance of the machine. Schmidt disclosed that machine 

Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Blank to incorporate the teachings of Schmidt and obvious variation to include the settings input defines a target performance score for the first harvesting machine that corresponds to a performance score associated with the second harvesting machine. Doing so would optimize the process. 
Similarly Claim 14 is rejected. 

	
Regarding Claim 5. Blank in view of Schmidt teaches the method of claim 2, Schmidt teaches wherein the settings input defines a first set of settings for the first harvesting machine and a second set of settings for the second harvesting machine, the second set of settings corresponding to the first set of settings (settings input correspond to each other, when regarding two machines: the operator can select settings for synchronization and they therefore need to correspond, Para [0034-0035]).  
Similarly Claim 14 is rejected. 

Regarding Claim 6. Blank in view of Schmidt teaches the method of claim 5, Schmidt teaches wherein the control instruction is configured to at least one of: instruct a user interface device 
Similarly Claim 15 is rejected. 

Regarding Claim 7. Blank in view of Schmidt teaches the method of claim 2, and Schmidt teaches further comprising: displaying a machine selection user input mechanism; and based on user actuation of the machine selection user input mechanism, selecting the first and second harvesting machines (machine selection user input and selection of machine: selection of machine is either done by the fleet manager of a specific operator Para [0028]).

Regarding Claim 8. Blank in view of Schmidt teaches the method of claim 2, Schmidt teaches wherein the bias data defines a settings offset between the first and second harvesting machines; and determining the adjusted machine settings comprises applying the settings offset to the machine settings ( offset between first and second machine , which is then applied to the machine settings: the whole synchronization process as described in the description [0030-0035] implicitly encompasses the determination of the difference between the settings of several machines and then further the adjustment encompasses the application of the difference to the settings of one machine to achieve corresponding/synchronized settings).  
  Similarly Claim 16 is rejected. 

Regarding Claim 9. Blank in view of Schmidt teaches the method of claim 8, and Schimidt teaches further comprising: calculating the settings offset based on position-referenced data associated with the first and second harvesting machines (Para [0035]).  

Regarding Claim 11. Blank teaches the method of claim 1, and further comprising: Blank also teaches identifying a particular zone associated with operation of the first harvesting machine determining the adjusted machine settings based on the particular zone (geospatial machine settings Para [0018] and [0044]). 
Allowable Subject Matter
Claim 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Schumacher et al. (GB207923A) discloses the drive coupling of cutter knives of harvesting machines includes an element 3 mounted on lever 15, which element co-operates with slot 2 extending at right angles to blade 20. With this drive coupling, to-and-fro motion of lever 15 about pivot 15 produces a reciprocating motion of the blade.
2) Wu et al. (US10721859) discloses an automated crop management motorized vehicle having an intelligent, modularized image sensor (e.g. camera or video) system that is portable to other crop management vehicles such as a combine, planter or a tillage machine. The image sensor system includes a framework having a bank of procedures for monitoring and control of navigation, spray application, weeding, seeding, machine configuration, in real time as the machines go through a crop field throughout a crop cycle. One example implementation includes electronic circuits, with more than one set mounted on a platform that facilitates moving the setup to other agricultural machines. The framework captures, preserves and corrects the captured images for real time analysis and response, and for spray management to improve crop yield that is correlated with the machine settings and crop management practices.
3) Wu et al. (US10255670) discloses an example machinery includes a crop management motorized vehicle having an intelligent, modularized image sensor (e.g. camera or video) system that is portable to other crop management vehicles such as a combine, planter or a tillage machine. The image sensor system includes a framework having a bank of procedures for monitoring and control of navigation, spray application, weeding, seeding, machine configuration, and so on, in real time as the machines go through a crop field throughout a crop cycle. One example implementation includes electronic circuits, with more than one set mounted on a platform that facilitates moving the setup to other agricultural machines. The framework captures, preserves and corrects the captured images for real time analysis and response, and for crop yield analysis that is correlated with the machine settings and crop management practices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDHESH K JHA/Primary Examiner, Art Unit 3668